Title: To James Madison from Bushrod Washington, 12 November 1807
From: Washington, Bushrod
To: Madison, James



Dear Sir
Mount Vernon Novr. 12. 1807

I recollect with shame how long you have been in advance for the wine you were so good as to import for me.  On my return from the Northward in July, I was informed by Mr. Forest of its arrival, & I then requested him to procure from you an account of its cost & to enclose it to me that it might be immediately paid.  This however, from some cause or other, was not done, and my subsequent absence from home, to gether with the sickness & deaths in our family have hitherto prevented me from writing to you on the subject.
If you will have the goodness to state in a letter by post or otherwise the amount of your advance on this account, it shall be remitted you without delay, & with many thanks.  I am dear Sir very respectfully Yr. Mo. obt. Servt.

Bush. Washington

